Exhibit 10.6


RESTRICTED STOCK UNIT AGREEMENT
This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of September
21, 2017 (the “Effective Date”) by and between Noodles & Company, a Delaware
corporation (the “Company”), and Dave Boennighausen (the “Participant”).
RECITALS
A.    The Company has adopted the Noodles & Company Amended and Restated 2010
Stock Incentive Plan (the “Plan”), a copy of which is attached hereto as Exhibit
1.
B.    The Company desires to grant the Participant the right to a proprietary
interest in the Company to encourage the Participant’s contribution to the
success and progress of the Company.
C.    In accordance with the Plan, the Administrator (as defined in the Plan)
has granted to the Participant restricted stock units with respect to 50,000
shares of the Class A Common Stock of the Company, par value $0.01 per share
(“Shares”), subject to the terms and conditions of the Plan and this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
covenants and agreements set forth herein, the parties hereto hereby agree as
follows:
1.    Definitions. Capitalized terms used herein shall have the following
meanings, and capitalized terms not otherwise defined herein shall have the
meaning specified in the Plan:
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Cause” has the meaning in the Participant’s employment agreement with the
Company or, if there is no such agreement or definition, means that the
Participant (a) is convicted of, or pleads guilty or nolo contendere to, a
felony (other than a traffic-related felony) or any other crime involving
dishonesty or moral turpitude; or (b) willfully engages in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
or (c) willfully violates any noncompetition or nonsolicitation covenant between
the Participant and the Company. The determination of “Cause” shall be in the
reasonable discretion of the Administrator.
“Company” has the meaning set forth in the Preamble.
“Disability” has the meaning ascribed to such term in the Plan.
“Effective Date” has the meaning set forth in the Preamble.




--------------------------------------------------------------------------------




“Employer” means the Company and/or any of its subsidiaries with which the
Participant is employed.
“Participant” has the meaning set forth in the Preamble.
“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.
“Plan” has the meaning set forth in the Recitals.
“RSUs” has the meaning set forth in Section 2.
“Shares” has the meaning set forth in the Recitals.
“Termination Date” means the date on which the Participant experiences a
Termination of Employment (as defined in the Plan).
“Withholding Obligation” means the amount determined in the Administrator’s sole
discretion to be the minimum sufficient to satisfy all federal, state, local and
other withholding tax obligations that the Administrator determines may arise
with respect to the issuance of Shares or payment of income earned in respect of
any RSUs.
2.    Grant of RSUs. The Company grants to the Participant restricted stock
units (the “RSUs”) with respect to 50,000 Shares.
3.    Vesting.
(a)    The RSUs shall vest only in the event (i) prior to a Change in Control,
the Average Closing Price of Shares for two consecutive calendar quarters ending
prior to the quarter ending December 31, 2020 equals or exceeds $15, or (ii) a
Change in Control occurs no later than December 31, 2020 and the price per share
paid for the Shares in the Change in Control, or the Closing Price of shares of
Class A Common Stock of the Company on the date the Change of Control occurs is
no less than (A) $6.50 for a Change in Control occurring prior to the first
anniversary of the Effective Date, (B) $8.50 for a Change in Control occurring
on or after the first anniversary and before the second anniversary of the
Effective Date, (C) $11 for a Change in Control occurring on or after the second
anniversary and before the third anniversary of the Effective Date, (D) $14.50
for a Change in Control occurring on or after the third anniversary and before
the fourth anniversary of the Effective Date, or (E) $15 for a Change in Control
occurring on or after the fourth anniversary of the Effective Date, subject in
each case to the Participant remaining continuously employed by the Employer.
For this purpose (i) the Closing Price of the Shares on any day shall be equal
to the closing sales price per share of the Shares on the NASDAQ National Market
on such day, and (ii) the Average Closing Price of the Shares for a calendar
quarter shall be equal to the average of the Closing Prices of the Shares on the
trading days occurring in such quarter.
(b)    In addition, the Administrator may, at any time in its sole discretion,
accelerate the vesting of all or any portion of the RSUs.




--------------------------------------------------------------------------------




4.    Settlement.
(a)    Unless deferred by the Participant to the extent permitted by the Board,
the RSUs shall be settled promptly following their vesting pursuant to Section 3
by the Company delivering to the Participant one Share for each RSU that has
vested. Unless deferred by the Participant, in no event shall such settlement
occur later than March 15 of the year following the year in which the RSUs vest.
(b)    The unvested RSUs shall immediately expire on the Termination Date.
5.    Nontransferability of the RSUs. Except as permitted by the Administrator
or as permitted under the Plan, the Participant may not assign or transfer the
RSUs to anyone other than by will or the laws of descent and distribution. The
Company may cancel the Participant’s RSUs if the Participant attempts to assign
or transfer them in a manner inconsistent with this Section 5.
6.    Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property, but excluding
regular, quarterly and other periodic cash dividends),stock split or a
combination or consolidation of the outstanding Shares into a lesser number of
shares, is declared with respect to the Shares, then the RSUs shall be subject
to adjustment as provided in Section 12(a) of the Plan.
7.    Restrictions on Resales of Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued as a result of the settlement
of the RSUs, including without limitation (a) restrictions under an insider
trading policy,(b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other grantees and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.
8.    No Interest in Shares Subject to RSUs. Neither the Participant
(individually or as a member of a group) nor any beneficiary or other Person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any Shares allocated or reserved for the purpose of the
Plan or subject to this Agreement except as to such Shares, if any, as shall
have been issued to such Person following vesting of the RSUs.
9.    Plan Controls. The RSUs hereby granted are subject to, and the Company and
the Participant agree to be bound by, all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof; provided, however, that no such amendment shall be effective as to the
RSUs without the Participant’s consent insofar as it adversely affects the
Participant’s material rights under this Agreement, which consent will not be
unreasonably withheld by the Participant.
10.    Not an Employment Contract. Nothing in the Plan, this Agreement or any
other instrument executed pursuant hereto or thereto shall confer upon the
Participant any right to continue in the employ of the Employer or any affiliate
thereof or shall affect the right of the




--------------------------------------------------------------------------------




Employer to terminate the employment of the Participant at any time with or
without Cause (unless otherwise set forth in an employment agreement between the
Company and the Participant).
11.    Governing Law. This Agreement, and any disputes or controversies arising
hereunder, shall be construed and enforced in accordance with and governed by
the internal laws of the State of Delaware other than principles of law that
would apply the law of another jurisdiction.
12.    Taxes. The Administrator may, in its sole discretion, make such
provisions and take such steps as it may deem necessary or appropriate to
satisfy the Withholding Obligations with respect to the issuance of Shares,
including deducting the amount of any such Withholding Obligations from any
other amount then or thereafter payable to the Participant, requiring the
Participant to pay to the Company the amount of such Withholding Obligations or
to execute such documents as the Administrator deems necessary or desirable to
enable it to satisfy the Withholding Obligations, or any other means provided in
the Plan; provided, however, that, the Participant may satisfy any Withholding
Obligations by (i) directing the Company to withhold that number of Shares with
an aggregate fair market value equal to the amount of the Withholding
Obligations or (ii) delivering to the Company such number of previously held
Shares that have been owned by the Participant with an aggregate fair market
value equal to the amount of the Withholding Obligations.
13.    Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
If to the Company to:
Noodles & Company
520 Zang Street, Suite D
Broomfield, CO 80021
Fax: (720) 214-1921
Attention: General Counsel
If to the Participant to the address set forth below the Participant’s signature
below.
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 13, be deemed given upon
delivery,(ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 13, be deemed given upon facsimile
confirmation,(iii) if delivered by mail in the manner described above to the
address as provided for in this Section 13, be deemed given on the earlier of
the third Business Day following mailing or upon receipt, and (iv) if delivered
by overnight courier to the address




--------------------------------------------------------------------------------




as provided in this Section 13, be deemed given on the earlier of the first
Business Day following the date sent by such overnight courier or upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice is to be delivered
pursuant to this Section 13). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.
Either party may, by notice given to the other party in accordance with this
Section 13, designate another address or Person for receipt of notices
hereunder.
14.    Amendments and Waivers. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement. Any waiver by any party of any provision hereof shall be effective
only by a writing signed by the party to be charged.
15.    Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and thereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements and understandings of any kind or
nature, regarding the subject matter hereof and thereof between the parties
hereto.
16.    Separability. If any term or provision of this Agreement shall to any
extent be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other conditions and provisions of this Agreement
nevertheless shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination that any term or provision
is invalid, illegal or incapable of being enforced, the invalid or unenforceable
provisions, to the extent permitted by law, shall be deemed amended and given
such interpretation so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the maximum extent possible.
17.    Headings; Construction. Headings in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”
18.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




19.    Further Assurances. The Participant shall cooperate and take such action
as may be reasonably requested by the Company in order to carry out the
provisions and purposes of this Agreement.
20.    Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.
21.    Electronic Delivery. By executing the Agreement, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the subsidiaries, the Plan, the RSUs
and the Shares via Company web site or other electronic delivery
22.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted successors and
assigns, including any Permitted Transferees.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
THE COMPANY:
NOODLES & COMPANY
By:    /s/ Paul A. Strasen                
Name: Paul A. Strasen
Title: Executive Vice President
PARTICIPANT:
/s/ Dave Boennighausen                
Name:    Dave Boennighausen




